t c no united_states tax_court chan q kieu and quynh kieu petitioners v commissioner of internal revenue respondent docket no filed date on date ps filed a bankruptcy petition under chapter of the bankruptcy code on date r issued a notice_of_deficiency to ps for the taxable_year on date the bankruptcy court entered an order granting summary_judgment against ps and determining that ps' debts are nondischargeable under u s c sec on date ps filed a petition for redetermination with this court on date the bankruptcy court entered an order granting ps' motion for relief from judgment and vacating its order entered date on date this court issued an order directing the parties to show cause why this case should not be dismissed for lack of jurisdiction held the bankruptcy court's order entered date denied ps a discharge of their debts under u s c sec and thus served to terminate the automatic_stay imposed under u s c sec_362 see u s c sec_362 held further the bankruptcy court's order entered date while vacating the bankruptcy court's order entered date does not reinstate the automatic_stay see 97_tc_544 held further the petition filed herein was not filed in violation of the automatic_stay and ps properly invoked this court's jurisdiction sec_6213 i r c kevin o'hara and thomas a greco for petitioners linas n udrys and peter reilly for respondent opinion gerber judge this case was assigned to special_trial_judge carleton d powell pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge powell special_trial_judge this case is before the court on the court's order dated date directing the parties to show cause why this case should not be dismissed for lack of jurisdiction the issues are whether the so-called automatic_stay imposed pursuant to u s c sec_362 was lifted by an order of a bankruptcy court determining that all debts of the petitioners debtors are nondischargeable and if so whether a subsequent order entered approximately months later vacating that order reinstates the automatic_stay provisions background on date chan q kieu and quynh kieu petitioners filed a voluntary petition for relief under chapter of the bankruptcy code with the u s bankruptcy court for the central district of california on date pacific inland bank pacific a creditor filed an adversary action against petitioners requesting that the bankruptcy court determine that petitioners' debts were nondischargeable pursuant to u s c section a a and b on the same date the bankruptcy trustee filed all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure u s c sec a a and b provides in pertinent part a a discharge under section of this title does not discharge an individual debtor from any debt-- a separate adversary action against petitioners requesting that the bankruptcy court determine that petitioners' debts were nondischargeable pursuant to u s c section a after filing the above-described complaints pacific and the bankruptcy trustee filed separate motions for summary_judgment with the bankruptcy court these matters were consolidated under the docket number for pacific's action and all pleadings were filed under that action on date respondent mailed a notice_of_deficiency to petitioners determining a deficiency in their federal_income_tax for in the amount of dollar_figure along with an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure on date the bankruptcy court entered an order granting pacific's motion for summary_judgment the bankruptcy court's order states in pertinent part for money property services or an extension renewal or refinancing of credit to the extent obtained by-- a false pretenses a false representation or actual fraud other than a statement respecting the debtor's or an insider's financial condition b use of a statement in writing-- i that is materially false ii respecting the debtor's or an insider's financial condition iii on which the creditor to whom the debtor is liable for such money property services or credit reasonably relied and iv that the debtor caused to be made or published with intent to deceive the bankruptcy trustee argued that the bankruptcy court should deny petitioners a discharge pursuant to u s c sec a which provides in pertinent part that a debtor shall be granted a discharge unless the debtor is found to have transferred removed destroyed mutilated or concealed property of the debtor or property of the estate with the intent to hinder delay or defraud a creditor or an officer of the estate charged with custody of property under the bankruptcy code it is further ordered adjudged and decreed that pacific's debt be determined non-dischargeable pursuant to u s c of the bankruptcy code and such judgment shall be res_judicata on any further proceedings before this court or any other it is further ordered adjudged and decreed that judgment be and it is hereby entered that all debts pursuant to u s c are determined non-dischargeable in this case and any other proceeding currently pending or to be filed by the debtors this judgment should be considered res_judicata to any future filing by either chan quang kieu or quynh kieu the debtors herein emphasis added there was no stay and the order contains no mention of the status of the automatic_stay imposed under u s c sec_362 on date petitioners filed a petition with this court seeking a redetermination of their tax_liability for the taxable_year at the time the petition was filed petitioners resided at irvine california on date petitioners made a motion for relief in respect of the bankruptcy court's order entered date on date the bankruptcy court entered an order granting petitioners' motion for relief and vacating its prior order entered date the bankruptcy court's order entered date contains no mention of the automatic_stay imposed under u s c sec_362 and does not impose any stay of proceedings on date this court issued an order directing the parties to show cause why this case should not be dismissed for lack of jurisdiction on the ground that the petition was filed in violation of the automatic_stay imposed under u s c sec_362 both parties filed responses to the court's order a hearing was conducted in this case in washington d c on date counsel for respondent appeared at the hearing and presented oral argument although petitioners were not represented at the hearing they did file a written_statement with the court pursuant to rule c discussion title of the united_states_code provides uniform procedures designed to promote the effective rehabilitation of the bankrupt debtor and the equitable distribution of his assets among his creditors see h rept pincite one of the key elements to achieving these aims is the automatic_stay that generally operates to temporarily bar actions against or concerning the debtor or property of the debtor or the bankruptcy_estate see 96_tc_895 the automatic_stay serves to preclude the commencement or continuation of proceedings in this court specifically u s c sec_362 provides in pertinent part a except as provided in subsection b of this section a petition filed under sec_301 sec_302 or sec_303 of this title operates as a stay applicable to all entities of-- the commencement or continuation of a proceeding before the united_states tax_court concerning the debtor in short the filing of a bankruptcy petition invokes the automatic_stay that precludes the commencement or continuation of proceedings in this court 97_tc_544 notwithstanding the foregoing respondent is free to issue a notice_of_deficiency to a taxpayer involved in bankruptcy proceedings see u s c sec_362 in the event that respondent issues a notice_of_deficiency to a taxpayer during the pendency of a bankruptcy case the running u s c sec_362 provides in pertinent part b the filing of a petition under sec_301 sec_302 or sec_303 of this title does not operate as a stay-- under subsection a of this section of the issuance to the debtor by a governmental_unit of a notice of tax_deficiency of the time for filing a petition with this court is suspended for the period during which the taxpayer is prohibited by reason of the automatic_stay from filing a petition in this court and for days thereafter sec_6213 86_tc_1314 and cases cited therein see also 105_tc_220 the period that the automatic_stay remains in effect is prescribed in u s c sec_362 as follows c except as provided in subsections d e and f of this section-- the stay of an act against property of the estate under subsection a of this section continues until such property is no longer property of the estate and the stay of any other act under subsection a of this section continues until the earliest of-- a the time the case is closed b the time the case is dismissed or c if the case is a case under chapter of this title concerning an individual or a case under chapter or of this title the time a discharge is granted or denied emphasis added thus unless relief from the automatic_stay is granted by order of a bankruptcy court see u s c sec_362 the automatic_stay generally remains in effect until the earliest of the closing of the case dismissal of the case or the grant or denial of a discharge u s c sec_362 see also allison v commissioner supra pincite 96_tc_10 94_tc_1 in the instant case respondent issued a notice_of_deficiency to petitioners on date during the pendency of petitioners' bankruptcy proceedings as is permitted under u s c sec_362 it is not disputed that petitioners were precluded by the automatic_stay imposed under u s c sec_362 from filing a petition with this court at that time on date however the bankruptcy court entered its order granting pacific's motion for summary_judgment and determined that all of petitioners' debts were nondischargeable under u s c section on date the bankruptcy court entered an order granting petitioners' motion for relief and vacating its order entered date it is under these circumstances that we decide whether the petition filed with this court on date was filed in violation of the automatic_stay petitioners argue that the bankruptcy court's order of nondischargeability entered date served to deny them a discharge and therefore terminated the automatic_stay but petitioners maintain that the bankruptcy court's order entered date vacating its order of date had the effect of reinstating the automatic_stay as of that date respondent concurs with the proposition that the order of nondischargeability had the effect of terminating the automatic_stay respondent however disagrees with petitioners' contention that the bankruptcy court's order entered date reinstated the automatic_stay in respondent's view the automatic_stay is terminated by the judgment of nondischargeability and absent express language in the bankruptcy court's vacating order to the contrary the stay is not reinstated the automatic_stay while the parties agree that the automatic_stay was lifted by the order of nondischargeability they disagree as to the effect of the order entered approximately months later that vacated that order there are as we view the issue three possible results first when a judgment described in u s c sec_362 is vacated the stay is deemed to have been in effect and any_action taken in the interim is in violation of the stay second as petitioner contends if the stay is lifted by a judgment described in u s c sec_362 and that order is vacated the stay is automatically reimposed third as respondent contends once the stay is lifted by an order described in u s c sec_362 it is not automatically reimposed in discussing these alternatives we begin with the question whether the bankruptcy court's order entered date had the effect of terminating the automatic_stay as previously discussed the automatic_stay imposed under u s c sec_362 normally remains in effect until the earliest of the closing of the case dismissal of the case or the grant or denial of a discharge u s c sec_362 consistent with the plain language of u s c sec_362 we agree with the parties that the bankruptcy court's order entered date wherein the bankruptcy court ruled that petitioners' debts were nondischargeable under u s c section served to terminate the automatic_stay of proceedings in this court see in re 973_f2d_862 10th cir see also in re trevino bankr bankr m d pa cf in re de jesus saez 721_f2d_848 1st cir automatic_stay lifted by dismissal of chapter petition 96_tc_10 automatic_stay terminated as the result of a waiver of discharge by the taxpayer debtor in re weston bankr e d cal automatic_stay lifted by dismissal of chapter petition affd without published opinion 967_f2d_596 9th cir reinstating a stay there is no evidence in the record that the bankruptcy court intended for its date order to have any other effect or that petitioners sought a continuance of the automatic_stay pending the filing of their motion for relief having determined that the bankruptcy court's order entered date had the effect of terminating the automatic_stay we are left with the question whether that court's order entered date vacating its order entered date reinstated that stay the order entered date contains no mention of the stay initially we note that we as do the parties reject the approach that the stay is deemed still to have been in effect there is no support for this approach in the statute and the case law indeed such a result would only lead to confusion and uncertainty see in re de jesus saez supra in re weston bankr pincite in 97_tc_544 we were confronted with the question whether the reopening of a bankruptcy case had the effect of reinstating the automatic_stay under u s c sec_362 we find that much of what we said in that case in support of our conclusion that the automatic_stay was not reinstated to be pertinent here like the tax_court a bankruptcy court possesses only the jurisdiction and powers expressly or by necessary implication conferred by congress 719_f2d_270 8th cir u s c sec_362 provides that the automatic_stay is imposed when a petition is filed under sec_301 sec_302 or sec_303 of title sec_301 sec_302 and sec_303 of title relate to voluntary cases in bankruptcy joint cases and involuntary cases respectively in the absence of an indication of congressional intent to the contrary we must assume that congress meant what it said and that the automatic_stay should be imposed only upon the filing of a petition in bankruptcy in re state airlines inc 873_f2d_264 11th cir there is nothing in the language of u s c sections b or a which equates the reopening of a case with the filing of a bankruptcy petition thus there is no statutory provision in which congress has authorized a bankruptcy court once it has terminated the automatic_stay pursuant to sec_362 to continue imposition of the automatic_stay in re trevino bankr bankr m d pa allison v commissioner supra pincite in concluding that the automatic_stay was not reinstated in allison v commissioner supra we observed that the taxpayer there as here had failed to show that the bankruptcy court would consider the tax issues pending before this court id pincite while an argument might be made that the bankruptcy court's intent to reinstate the automatic_stay in the present case may be inferred from the fact that the bankruptcy court vacated its order entered date we decline to decide the issue presented in this case on such an assumption we are mindful that the automatic_stay respecting the commencement or continuation of proceedings in this court was adopted in part to avert duplicative and inconsistent litigation over tax issues 96_tc_895 given the consequences however that follow from a determination respecting the status of the automatic_stay the soundest approach is to adhere to the reasoning in allison v commissioner supra simply stated where a bankruptcy court has taken action that serves to terminate the automatic_stay under u s c sec_362 the automatic_stay remains terminated absent an express indication from the bankruptcy court to the contrary certainly if a bankruptcy court intends to exercise its jurisdiction to resolve the issues surrounding petitioners' tax_liability that court has the means to bring about a stay of the proceedings in this court see allison v commissioner supra pincite referring to u s c sec_105 which permits the bankruptcy court to issue any order necessary to carry out title in sum we shall proceed in this case consistent with the view that the automatic_stay was terminated on date and was not reinstated by virtue of the bankruptcy court's order entered date in this regard it follows that the petition filed herein was not filed in violation of the automatic_stay and that petitioners have properly invoked this court's jurisdiction sec_6213 to reflect the foregoing an appropriate order will be issued discharging this court's order to show cause dated date
